Edmonds, J.:

I am of opinion that this is a public and not a private or local act. Public acts are those which relate to the public at large. Private relate only to certain individuals *577or particular classes of men. (Dwarris, 629; 1 Kent, 459.) Statutes are general or special, public or private. Special or private acts operate only on particular persons and private concerns (1 Bl. Com. 86); and Blackstone, to illustrate his definition, puts the case of a law to prevent spiritual persons from making certain leases, which is a public law, but the act to enable the Bishop of Chester to make such a lease is private or special, because it concerns only the parties and the bishop’s successors.
This act is not confined to certain individuals or particular classes of men, and does not operate on particular persons and private concerns. It relates to the administration of justice, both civil and criminal, in which all have an equal interest, and its provisions relate to all classes and members of the community, as much so as any law relating to the administration of justice in any of the superior tribunals of the State.
The sixteenth section of the third article of the Constitution does not then affect this statute. Even if it did, I do not discover,in it any departure from its requirements. The subject of the act is the justices’ courts of this city and county. That which in the country towns of the State is combined in a single magistrate, a justice of the peace, is here divided into three parts, for convenience sake, the Marine Court, the police justices’ and justices, but the three together constitute one subject, namely, the administration of justice in this well known inferior tribunal of a justice’s court.
And the title is particulary expressive of the object of the statute. It relates to “justices’ and police courts,” and embraces all of that kind of tribunal we have in this city and county. The Marine Court is emphatically a justice’s court, and without other words would be comprehended in any statute relating to them.
The court must be exceedingly hypercritical and anxious for cause of offense, if it could hold otherwise.
The warrant under which the prisoner is held is a valid one, and he must be remanded.